                                       United States Bankruptcy Court
                                    Northern District of Illinois, Eastern Division

IN RE: Marilyn L Gordon                                   )             Chapter 13
                                                          )             Case No. 19 B 02176
        Debtor(s)                                         )             Judge Deborah L. Thorne

                                                 Notice of Motion

    Marilyn L Gordon                                                    Debtor Attorney: David M Siegel
    7341 S Albany                                                       via Clerk's ECF noticing procedures
    Chicago, IL 60629




On May 12, 2021 at 1:00 pm, I will appear before the Honorable Deborah L. Thorne, or any judge sitting in that
judge's place, and present this motion, a copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government. No personal
appearance in court is necessary or permitted. To appear and be heard on the motion, you must do the
following:
    To appear by video, use this link: <https://www.zoomgov.com/>. Then enter the meeting ID and
password.
    To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then enter
the meeting ID and password.
    Meeting ID and password. The meeting ID for this hearing is 160 9362 1728 and the password is none.
The meeting ID and password can also be found on the judge’s page on the court’s website.

If you object to this motion and want it called on the presentment date above, you must file a Notice of
Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the motion
will be called on the presentment date. If no Notice of Objection is timely filed, the court may grant the motion in
advance without a hearing.

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons named
above by U.S. mail or by the methods indicated on or before Wednesday, May 5, 2021.


                                                                        /s/ MARILYN O. MARSHALL
                                                                        MARILYN O. MARSHALL, TRUSTEE
                                           United States Bankruptcy Court
                                        Northern District of Illinois, Eastern Division

IN RE: Marilyn L Gordon                                       )              Chapter 13
                                                              )              Case No. 19 B 02176
         Debtor(s)                                            )              Judge Deborah L. Thorne

                          Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed , pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On January 25, 2019, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court
on April 24, 2019, for a term of 36 months with payments of $550 .00.

The status of the debtor's plan is:   Current Month         Cash Due          Cash Received       Payment Default
                                            28              $14,750.00         $12,008.92            $2,741.08

A summary of the 12 most recent receipt items is set forth below:            Report Date: 05/04/2021
                                                                             Due Each Month: $550.00
                                                                             Next Pymt Due: 05/24/2021

    Date           Ref Num            Amount                            Date       Ref Num             Amount
01/06/2020              108939         $275.00                      01/21/2020          133826           $275.00
02/07/2020              159058         $275.00                      03/03/2020          202770           $275.00
05/07/2020         6775381000          $550.00                      05/07/2020 6775381003Other         $1,400.00
06/29/2020         6895110000          $550.00                      07/31/2020      6977735000           $550.00
08/28/2020         7043183000          $550.00                      09/29/2020      7118314000           $550.00
11/05/2020         7214184000          $550.00                      02/05/2021      7436022000           $550.00

WHEREFORE, the Trustee prays that this case be dismissed , and for any and all other relief this court deems just and proper .

Office of the Chapter 13 Trustee                                             /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                           MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
